DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
	In claim 1, at line 17, there is no clear antecedent basis for the “lower pod holder”. It is not clear if this element is the same as the previously recited “pod holder”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. in view of Basile et al.
There is disclosed in Xue a beverage brewing device, comprising: a lower frame 211, an upper frame 221 pivotally connected to the lower frame, the lower frame having a pod holder 3, the upper having a closure portion mating with the pod holder (para. 0021); a latch means (figs. 1 and 4) interconnected between the lower frame and the upper frame to secure the two frames together during a brewing function; a lift arm 44 pivotally mounted to the lower frame, the lift arm operatively engaged at its front end 442 to the pod holder, a back end 441 of the lift arm being disposed for cooperating with a back end 42 of the 
Basile discloses that it is known in the art to provide, in a beverage brewing device, an upper pod seal 209 and water channel 65 located in an upper frame of the device; and lift means 53, 61 located in a pod holder of a lower frame of the device, the lift means including a platform (filer) 24b, stem 61 and spring 53 to urge a beverage pod upwardly against the seal of the upper frame.
It would have been obvious to one skilled in the art to provide the upper frame of Xue with the seal and water channel disclosed in Basile, in order to provide water to 
It would have been obvious to one skilled in the art to provide the pod holder of Xue with the lift means disclosed in Basile, in order to improve removal of the pod from the pod holder after use.
In regards to claim 12, the automatic upward pivoting of the upper frame is done automatically by a user upon completion of a brewing cycle.
Allowable Subject Matter
Claims 4-9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Turi, Fischer and Pfeifer et al. are cited for their disclosure of the state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761